                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF COLORADO
                        Judge Daniel D. Domenico

 Case No. 17-cv-03171-DDD-NRN

BOARD OF COUNTY COMMISSIONERS FOR DOUGLAS COUNTY,
COLORADO,

       Plaintiff-Counterclaim Defendant,

 v.

 CROWN CASTLE USA, INC., and
 T-MOBILE WEST LLC,

       Defendants-Counterclaim Plaintiffs.


                                     ORDER


      This case presents a novel application of the age-old friction between

technological advances and aesthetic preferences. The defendants, to help satiate

their customers’ increasing demand for wireless bandwidth, seek to improve an

existing cellular transmission tower they own and operate in Douglas County,

Colorado. They would do so by adding slightly larger antennas and other equipment

covered by a metal cylinder at the top of their existing pole, which they claim would

essentially look like a cap on a pen. Douglas County opposes this effort because its

approval of the original pole was conditioned on its being made to resemble an old

fashioned, yet unadorned utility pole, but, the County says, the proposed alterations

would make the tower look like “a marshmallow on a stick.”
         The issue before the Court, however, is not which of these similes it finds

most apt. 1 Congress has passed statutes and the Federal Communications

Commission has enacted a regulation (“the Rule”) that seeks to address the very

sort of tension between improved wireless infrastructure and local control this case

exemplifies. The Rule provides that local governments must approve requests to

make certain types of improvements to certain types of wireless facilities in an

expedited process. The question here is whether this is such a request. The Court

concludes that it is not and agrees with the Magistrate Judge’s conclusion that

summary judgment be granted in favor of Douglas County.

    I.   BACKGROUND

         The defendants and counterclaimants here are T-Mobile West LLC and a

facilities infrastructure company named Crown Castle USA, Inc. 2 The cellular

tower in question is in Castle Rock, Colorado, a fast-growing area outside of Denver.

In May 2017, Crown Castle sought the county’s approval to make alterations to the

tower. The County did not approve that request, but after a few months of back and

forth, which will be discussed in detail below, Crown Castle informed the County

that it believed it was legally entitled to improve the tower nonetheless. The County

then brought this suit seeking to block the changes, and Crown Castle

counterclaimed. Both parties have filed competing motions for summary judgment



1      Based on its review of the evidence submitted by both parties, the Court, in
all candor, is not especially impressed by either of them.
2    Unless otherwise noted, the Court will refer to the defendants collectively as
Crown Castle.

                                             2
(Docs. 61, 62), which have been fully briefed, as have objections to the magistrate

judge’s Report and Recommendation on those motions. 3

      A.     The Spectrum Act and Its Implementing Regulations

      Under the Supremacy Clause of Article VI of the United States Constitution,

valid federal law and regulation preempts contrary state and local enactments. See

Colo. Dep’t of Health & Env. v. U.S., 693 F.3d 1214 (10th Cir. 2012). The County

here does not dispute that if federal statute or rule gives Crown Castle the right to

make their proposed changes, any contrary county requirements must give way.

The Court therefore begins with a brief overview of the applicable law before

turning to the facts and procedural posture.

      Governing federal law permits, but limits, a local government’s control over

modifications to wireless facilities, including its ability to deny applications to

construct those modifications. See 47 U.S.C. § 1455 (“Spectrum Act”); see also 47

U.S.C. § 332. “[A] State or local government may not deny, and shall approve, any

eligible facilities request [“EFR”] for a modification of an existing wireless tower or

base station that does not substantially change the physical dimensions of such

tower or base station.” 47 U.S.C. § 1455(a)(1).

      The FCC’s implementing regulations require a local government to approve

EFR applications within 60 days of their submission. 47 C.F.R. § 1.6100(c)(2). 4 The



3      This matter was reassigned to Judge Daniel D. Domenico on July 12, 2019.
(Doc. 98.)
4     The parties’ briefing cites these regulations as 47 C.F.R. § 1.40001, which
was later re-designated as 47 C.F.R. 1.6100. See 83 FR 51886 (Oct. 15, 2018).

                                            3
60-day period, colloquially referred to as a “shot clock,” may only be tolled by

mutual agreement between the local government and applicant or if the local

government determines that the application is incomplete. 47 C.F.R. § 1.6100(c)(3).

If an application is incomplete, the local government must provide written notice of

that circumstance, including what information is missing, within 30 days of the

application submission. 47 C.F.R. § 1.6100(c)(3)(i). When the applicant submits

supplemental information, the shot clock resumes running, and the local

government has 10 days to notify the applicant of any remaining deficiencies. 47

C.F.R. § 1.6100(c)(3)(ii)–(iii).

       If a local government fails to timely approve or deny an EFR, “the [EFR] shall

be deemed granted. The deemed grant does not become effective until the applicant

notifies the applicable reviewing authority in writing after the review period has

expired (accounting for any tolling).” 47 C.F.R. § 1.6100(c)(4). Applicants subject to

adverse decisions by local governments may bring claims related to this process in

any court of competent jurisdiction within 30 days of such decision. 47 U.S.C.

§ 332(c)(7)(B)(5); 47 C.F.R. § 1.6100(c)(5).

       B.     Facts

       T-Mobile provides wireless services to businesses and the general public. Am.

Countercl. ¶¶ 16, 19 (Doc. 28). Crown Castle owns, operates, and maintains an

infrastructure network, which its customers, including T-Mobile, use to situate

facilities that provide these wireless services. Id. ¶ 14. A wireless facility serves a

particular geographic area and normally consists of several antennas, which may be



                                               4
attached to a tower, monopole, or other structure in public right-of-way or private

utility easements. Id. ¶¶ 20–21. T-Mobile must periodically upgrade and modify its

existing facilities using new technologies and adding new spectrum bands as

authorized by the FCC. Id. ¶ 23.

      The County provides a form for submitting EFRs. Id. ¶ 32. On April 27, 2017,

Crown Castle, on behalf of T-Mobile, submitted an EFR application to the County to

modify a communications tower located in Castle Rock, Colorado. Plaintiff’s Ex. 7

(Doc. 63-8). That tower is a monopole and uses concealment panels to hide the

antennas and associated equipment from view. The tower is of a “stealth” design,

which means, according to the County, that it is disguised to resemble something

other than a cellular antenna tower, in this case a regular, unadorned utility pole.

      The Defendants’ application proposed to modify the tower by replacing and

adding facilities that would expand the concealment shroud from 18 inches to 38

inches wide and from 10 feet to 11 feet high – increasing the height of the tower

from 35 feet to 36 feet. See id. at p. 7. Following the modification, the tower would

still use concealment panels to hide the antennas and associated equipment from

view. Am. Countercl. ¶¶ 30–31 (Doc. 28). Thus, the only visible changes would be

the increased size of the upper portion of the tower in which the antennas and other

equipment is housed.

      The application included a cover letter, project narrative, photo simulation,

preliminary drawings, structural analysis, an application fee, and letters of

authorization from the tower and land owners. See Plaintiff’s Ex. 7 (Docs. 63-8 &



                                           5
63-9). Crown Castle completed its application on May 18, 2017. Accordingly, the

parties treated the 60-day shot clock as beginning on May 18, 2017 See, e.g., Compl.

¶¶ 54–57 (Doc. 1); Am. Countercl. ¶¶ 25–62 (Doc. 28).

      On June 22, 2017, Defendants met with staff from the County to discuss the

application. Plaintiff’s Ex. 1, ¶¶ 31, 32 (Doc. 63-1). One week later, the County sent

Defendants a document entitled “Presubmittal Review” containing comments on the

application. Plaintiff’s Ex. 12 (Doc. 63-14). The document stated that the County’s

“design standards for personal wireless communication facilities do not support a 38

[inch] canister or pole diameter for this site,” because “[a]n expansion to 38 [inches]

no longer provides a stealth design” and the “original cell site was approved and

constructed as a stealth utility pole.” Id. at 2. The County suggested that “[s]ince

the proposed design does not meet the approval standards, we recommend that you

consider alternative designs or locations that can accommodate the increased

antennas and other equipment in a stealth manner.” Id. at 3. The County

continued: “In this instance, the monopole is directly visible to the adjoining state

highway and several surrounding residential and agricultural properties. A stealth

windmill or silo design could be an appropriate choice for this location.” Id.

      On October 24, 2017, counsel for Crown Castle responded by letter explaining

its position that the County’s conclusions were incorrect. Specifically, T-Mobile

argued that the proposed modifications would not “substantially change the existing

structure” within the meaning of federal law. Defendant’s Ex. G (Doc. 28-7). That

letter also stated that “it constitutes T-Mobile’s response to” the “Presubmittal



                                           6
Review, requesting additional information.” T-Mobile took the position that the

“Presubmittal Review” was not a final decision, but it had instead tolled the 60-day

shot clock, and “T-Mobile is therefore restarting the shot clock” with its provision of

additional information. Id.

      On November 7, 2017, the County sent a letter to the Defendants reiterating

its view that the submittal would result in a substantial modification of the tower,

and stating that the shot clock did not apply because T-Mobile submitted a

“Presubmittal Review Request,” not a formal EFR application. Defendant’s Ex. H

(Doc. 28-8). This letter clarified the County’s position that Defendants’ proposed

modification would alter the concealment elements of the original design:

             What had appeared as an innocuous unused pole with
             nothing on it (thus the “stealth” designation) would change
             into what is clearly some sort of wireless communications
             facility with a large cylinder located at the top.
             Exasperating [sic] this proposed new condition is the
             location in a highly visible and trafficked urbanized area.
             This would clearly “defeat the concealment elements” as
             contemplated in 47 C.F.R. § 1.40001(b)(7)(v) and is
             therefore a “substantial change” that does not qualify for
             approval under 47 U.S.C. § 1455(a)(1).

Id. The Defendants responded a week later, taking the position that it had

submitted an EFR subject to the shot clock and the County’s presubmittal review

process was unlawful. Defendant’s Ex. I (Doc. 28-9). On December 1, 2017,

Defendant sent the County another letter, in which it submitted that the shot clock

had expired on November 18, 2017, that Defendants’ Application was “deemed

granted” as a matter of law, and that Defendants intended to commence

construction. Defendant’s Ex. J (Doc. 28-10).


                                           7
        On December 29, 2017, the County initiated this action seeking declaratory

relief, claiming that the Defendants’ Deemed Grant Letter was void and that the

Defendants had waived the right to challenge the County’s actions (“Timing

Matters”). The County also sought, in the alternative, a declaration that the

Defendants’ proposed modification to the cell tower constitutes a “substantial

change to the physical dimensions” within the meaning of 47 U.S.C. § 1455(a)(1).

(Id.)

        The Defendants, in turn, filed three amended counterclaims (Doc. 28, at 13–

30). They claim that: (1) the proposed modification is not a “substantial change”;

(2) the County’s failure to approve the Defendants’ application deprived them of

their legal rights in violation of 42 U.S.C. § 1983; and (3) the County’s failure to

approve the application effectively prohibited the provision of wireless services in

violation of 47 U.S.C. § 332(c)(7)(B)(i)(II).

        C.    Procedural Posture and Standard of Review

        The parties filed competing summary judgment motions on all claims, which

were referred to Magistrate Judge Neureiter. (Doc. 66.) Judge Neureiter considered

the motions, held oral arguments, and issued a report and recommendation that

urged granting the County’s motion for summary judgment and denying

Defendants’ motion. 5 (Doc. 86.) The Defendants filed timely objections. (Doc. 92.)




5      The County moved to dismiss the Defendants’ section 1983 counterclaim.
(Doc. 30.) That motion was granted after the parties completed their summary
judgment briefing. (Doc. 90.)

                                                8
“The district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). 6

II.   ANALYSIS

      A.     Summary Judgment Standard

      Summary judgment is appropriate if there is no genuine dispute of material

fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c);

Adamson v. Multi Community Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th

Cir. 2008). A fact is material if it could affect the outcome of the suit under

governing law; a dispute of fact is genuine if a rational jury could find for the

nonmoving party on the evidence presented. Id. If no reasonable juror could return

a verdict for the nonmoving party, summary judgment is proper. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). The parties here have both

conceded that there are no material factual disputes, and that the questions before

the Court are purely legal. (Doc. 63.) Summary judgment therefore is an

appropriate means of resolving the case.




6      The County argues that de novo review is not required because Defendants’
objection merely “rehashes” their summary judgment briefing and therefore Judge
Neureiter’s disposition was not “properly objected to.” Plaintiff’s Resp. at 3 (Doc.
97). While objections that simply reiterate the underlying arguments and fail to
address the specifics of the magistrate judge’s disposition may not be entitled to de
novo review, e.g., Vester v. Asset Acceptance, L.L.C., 08-cv-01957-MSK-LTM, 2009
WL 2940218, at *8 (D. Colo. Sept. 9, 2009), this is not such a case. Defendants’
objections are quite detailed and certainly “‘specific enough to enable [the Court] to
focus attention on those issues – factual and legal – that are at the heart of the
parties’ dispute.’” Cheavens v. Public Serv. Corp., 176 F. Supp. 3d 1088, 1091 (D.
Colo. 2016) (quoting United States v. One Parcel of Real Prop. Known as 2121 East
30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

                                            9
      B.     Timing Matters

             1. Whether the County’s “Presubmittal Review” Constituted a
                Denial of Defendants’ Application

      The County argues that it denied the Defendants’ application in June 2017,

and that, pursuant to the Telecommunications Act of 1996, 47 U.S.C.

§ 332(c)(7)(B)(v), Defendants had 30 days in which to challenge the County’s denial

in court. Defendants did not file an action within that timeframe, and the County

therefore contends that Defendants have forfeited their right to do so. 7 Compl., ¶ 6

(Doc. 1). The Court disagrees.

      The County correctly points out that by June 29, 2017, its staff had expressed

to Crown Castle that its application was not going to be approved. See Pls. Ex. 12

(Doc. 63-14, at 3) (“Since the proposed design does not meet the approval standards,

we recommend that you consider alternative designs or locations that can

accommodate the increased antennas and other equipment in a stealth manner.”).

The Court agrees that this was a clear statement that the County’s zoning staff

would not approve the application in its current form, but it does not agree that this

constitutes a denial that triggers the 30-day deadline.

      The relevant statute reads:

             Any person adversely affected by any final action or failure
             to act by a State or local government or any
             instrumentality thereof that is inconsistent with this
             subparagraph may, within 30 days after such action or

7       And because a deemed granted right is only available if a local government
fails to act, not if it has denied an application, 47 C.F.R. § 1.6100(c)(4), if the County
is correct about this the deemed granted letter would be invalid and the denial
would stand.

                                           10
             failure to act, commence an action in any court of
             competent jurisdiction.

47 U.S.C. § 332(c)(7)(B)(v). Although the statute does not define “final action,” the

County’s own briefing contends that its Presubmittal Review was not a final action.

As the County explains: “Under Colorado law, Plaintiff is required to provide for a

Board of Adjustment to hear appeals of any such decisions. . . . Because their

decisions remain subject to further review, Planning Services staff are not the final

decisionmakers on such matters.” (Doc. 62, at 17, citing Colo. Rev. Stat. § 30-28-

117(1)); Pembaur v. City of Cincinnati, 475 U.S. 469, 483). This is correct and

disposes of any argument to the contrary. The County’s position would result in

local governments being able to claim decisions are final denials for purposes of

Section 332’s deadline, but not for any other purpose. The Court rejects that

proposition, and so too the County’s contention that it denied the application in

June 2017.

      The Court holds that the County did not deny the Defendants’ application in

June 2017 and therefore Defendants did not fail to timely seek relief. Judge

Neureiter’s Report and Recommendation concluded otherwise. He found it telling

that Defendants did not provide an affidavit expressing confusion or doubt about

whether the “Presubmittal Review” was a final action. This Court finds it far more

telling, however, that the County has explained that by law its staff cannot take




                                          11
final action and that it chose not to send Defendants a form whose explicit purpose

is the approval or disapproval of an EFR application. 8

       The Report and Recommendation cites T-Mobile South, LLC v. City of

Roswell, 574 U.S. 293 (2015), for the proposition that the specific words “deny” or

“denial” need not be used to communicate the denial of an application. That is so,

but does not alter the conclusion here. The holding in T-Mobile South was that (1) a

locality must give reasons to support its denial of an application, and (2) the reasons

need not necessarily appear “in the same writing that conveys the locality’s denial

of an application.” Id. at 815. Implicit in the Court’s holding is the notion that the

locality, at some point, must actually “convey[] the . . . denial of an application.” Id.

As discussed above, the County did not convey to the Defendants that their

application had been denied. It clearly did not approve the application, but neither

did it deny it. 9 The letter thus did not trigger Section 332’s timeline.


8      The County’s EFR application form includes a form to be filled out by the
County entitled “Eligible Facilities Request Determination.” Plaintiffs’ Ex. 7, at 8
(Doc. 63-8). At the bottom of that form are two optional boxes for the decision maker
to check. Next to the first box is the statement: “This project has been determined to
meet the definition of an Eligible Facility and is deemed approved as of _________
(date).” Id., at 9. The second option states: “This project exceeds one or more of the
Eligible Facility thresholds as noted below. The request is a substantial change and
is not approved as of _________ (date).” Id. The County’s failure to utilize that form,
but instead to communicate less formally, underscores that its Presubmittal Review
was not a final action.
9       Judge Neureiter also noted that at oral argument, Defendants’ counsel
admitted that “[i]t is clear . . . that the County believes that this is not properly filed
as an EFR. I completely agree that that is an accurate statement of what staff’s
opinion was.” As Defendants have pointed out, however, counsel stated in the very
next sentence, “Nothing in this document [i.e., the “Presubmittal Review”] says this
is a final determination by staff that this is a denied application, and that’s the
point that I think is critical – it’s subtle, but [the] critical difference between the two
                                            12
              2. The effect of the Deemed Grant letter

       As described above, the parties engaged in a lengthy back and forth in the

summer and fall of 2017 before Crown Castle ultimately sent a Deemed Grant

Letter on December 1 of that year. The parties and the Recommendation spent a

significant amount of their time disputing the propriety of that letter at that time,

but it is ultimately of little import to the disposition of this case.

       The Report and Recommendation concluded that the Deemed Grant Letter

“appears to have been a bullying tactic to force Douglas County into court as the

Plaintiff bearing the burden of proof when, for its part, Douglas County had acted in

a timely and appropriate fashion all along.” (Doc. 86 at 33). The Court does not

disagree that the County acted appropriately; it appears that it followed relatively

routine procedures for a local planning department. But particularly given the

Court’s conclusion that the County had not taken final action on the application one

way or another, the Court agrees with Crown Castle that the Deemed Grant Letter,

rather than a bullying tactic, is simply the means provided by the Rule for an

applicant to move the process along. See 47 C.F.R. § 1.6100(c)(4) (“In the event the

reviewing State or local government fails to approve or deny a request seeking

approval under this section within the timeframe for review (accounting for any

tolling), the request shall be deemed granted.”); In the Matter of Acceleration of

Broadband Deployment by Improving Wireless Facilities Siting Policies, FCC 14-153




things we’re talking about.” And as noted, as a matter of Colorado law, what County
staff believes cannot itself be final action.

                                            13
(“2014 Order”) ¶ 227. (“[T]he text of Section 6409(a) supports adoption of a deemed

grant remedy, which will directly serve the broader goal of promoting the rapid

deployment of wireless infrastructure.”).

      In light of the Court’s holding that the County’s “Presubmittal Review” was

not a final determination of the Defendants’ application, the 60-day shot clock set

forth in 47 C.F.R. § 1.6100(c)(2) continued to run. The regulation allows the shot

clock to be tolled if the parties mutually agree to tolling or if the locality determines

that the EFR application is incomplete, but there is no evidence in the record of

either of those circumstances. Accordingly, the deadline for the County to approve

or disapprove of the Defendants’ application expired on July 17, 2019 – 60 days

after the Defendants completed their application. 10

      The application was therefore deemed granted as of December 1, 2017, when

Defendants advised the County of their view that the review period had expired. 47

C.F.R. § 1.6100(c)(4) (“The deemed grant does not become effective until the

applicant notifies the applicable reviewing authority in writing after the review

period has expired (accounting for any tolling) that the application has been deemed

granted.”). The County argues that Crown Castle had 30 days from the expiration of

the 60-day period in which to challenge the County’s failure to act either in court or

with a deemed grant letter. Plaintiff’s Motion, at 13-14 (Doc. 62). That is not how


10     The County argues that it subsequently sent a letter in November 2017
“reiterating” that the Defendants’ application had been rejected. As discussed
above, however, the County’s “Presubmittal Review” was not a final determination
as a matter of law. Since the County sent the November 2017 letter more than three
months after the expiration of the 60-day period, it was of no effect.

                                            14
the deemed grant provision operates. The regulation does not specify a deadline by

which an applicant must send a deemed grant letter after expiration of the 60-day

shot clock. The FCC has stated that the “relevant event’ triggering the 30-day

deadline is “the date of the denial of the application or the date of the notification by

the applicant to the state or local authority of a deemed grant in accordance with

our rules . . .” 2014 Order ¶ 236. There having been no denial, the relevant event

was the Deemed Grant Letter, twenty-eight days after which Douglas County

brought this suit. 11

       It is true this forces the local government to file the case as the plaintiff,

which means they carry the burden of proof. But in this case the parties have

agreed that the issues are purely legal, so that is of little practical import. While the

phrase “deemed granted” could suggest that the effect of such a letter is binding and

not subject to review, which would be significant indeed, that does not appear to be

the case. See id. ¶ 231 (“[A] State or local authority may challenge an applicant’s

written assertion of a deemed grant in any court of competent jurisdiction when it

believes the underlying application did not meet the criteria in Section 6409(a) for

mandatory approval.”). Instead, it appears Crown Castle is correct that the main




11      The County has never argued that its actions between June and November
2017 should be considered a “failure to act,” and so the Court need not consider
whether that clause of § 332 might have been triggered at some point prior to the
filing of this suit. Even so, it would seem that the best reading of the statute in
these circumstances is that since an applicant whose valid application a
government has failed to act upon has the right to the deemed granted remedy, they
cannot be “adversely affected” by a failure to act until their exercise of that remedy
is challenged.

                                            15
effect of a deemed grant letter is purely procedural, a way for the applicant to “mark

the culmination of the application process” when there has not otherwise been a

final approval or denial by the locality. See Doc. 92 at 20. Thus, the letter had no

effect other than to force the County to decide whether to sue to block the changes

to the tower. They did, and the Court now turns to the merits.

       B. Whether Defendants’ Application was a Valid EFR

       The Spectrum Act was “designed to encourage the growth of a robust national

telecommunications network.” Montgomery County v. Federal Communications

Comm’n, 811 F.3d 121, 124-25 (4th Cir. 2015). It does so in part by preventing local

governments from unduly delaying relatively minor modifications to existing

cellular facilities. In particular, it specifies that local governments “may not deny,

and shall approve, any eligible facilities request for a modification of an existing

wireless tower . . . that does not substantially change the physical dimensions of

such tower . . . .” 47 U.S.C. § 1455(a)(1).

       The Act does not define what constitutes a “substantial change” to the

“physical dimensions” of a tower, but FCC regulation provides that a proposed

modification “substantially changes the physical dimensions” of an existing tower if

it adds more than 10 percent or more than ten feet to the height (whichever is

greater) or adds an appurtenance wider than 20 feet. 47 C.F.R. § 1.6100(b)(7)(i–ii).

The parties agree that Defendants’ proposed cell tower modification did not exceed

these limits.




                                              16
      In addition to defining the physical dimensions of a “substantial change,”

however, the FCC’s regulation also states that a modification “substantially

changes the physical dimensions” of a tower if “[i]t would defeat the concealment

elements of the eligible support structure.” 47 C.F.R. § 1.6100(b)(7)(v). The core

question in this case, then, is whether the Defendants’ proposed expansion of the

canister at the top of the structure defeats the “concealment elements” of the tower.

The County can prevail on that question if three propositions are true:

      1. The Rule’s concealment element clause and size limit clauses must each

          be satisfied, rather than just one or the other,

      2. The height and width of the original pole are “concealment elements”

          under the Rule, and

      3. The proposed alterations would defeat those elements.

      The Rule is less than clear in certain respects. It provides no definition for

any of the operative words here (concealment, elements, defeat), for example. But as

to the first proposition here, the text of the Rule specifies that each of the clauses in

subsection (7) of the Rule are independent and separate criteria that cannot be

violated in order to qualify for mandatory approval. See 47 C.F.R. § 1.6100(b)(7) (“A

modification substantially changes the physical dimensions of an eligible support

structure if it meets any of the following criteria:”) (emphasis added)). Although as

explained below some of its arguments implicate this proposition in certain

circumstances, Crown Castle does not directly contest that in general the size and

concealment elements must both be satisfied to qualify as an EFR.



                                           17
      As noted, neither rule nor statute defines “concealment elements” and the

Court has not found or been pointed to any cases that do. The relevant dictionary

definition of “concealment” is:

          •   “The action or an act of keeping something secret or hidden from

              knowledge.”

and the relevant definition of “conceal” is:

          •   “To keep the nature or identity of (a person or thing) secret; to

              disguise.”

Oxford English Dictionary (3d ed. 2015).

      “Element” is defined as:

          •   “A component part of a complex whole”;

          •   One of the facts or conditions which ‘enter into’ or determine the result

              of a process, calculation, deliberation, or inquiry.”

Id.

      The Court holds that “concealment elements” as used in subsection (7) of the

Rule include those specific, objective conditions or requirements placed on a facility

in order to help it blend in with surroundings or otherwise appear to be something

other than a wireless transmission facility. The parties and the Recommendation

spend a significant amount of time discussing what the proposed pole will look like.

See, e.g., Recommendation at 24–27 (Doc. 86). But based on this definition of

“concealment elements,” the Court agrees with Crown Castle that the case cannot

turn on either the County’s or a judge’s assessment of whether the proposed facility



                                           18
looks enough like the rest of the utility poles in the area to blend in. That is the goal

of the concealment elements, but it is not an element itself. “Concealment elements”

then does not include the overall appearance of the structure, or what it is meant to

“look like,” but only the particularized conditions or steps that were imposed in

order to attempt to achieve “concealment.” This definition is not only consistent

with the plain meaning of the text but also the regulatory structure and the FCC’s

justification for the Rule. 12

       The use of the word elements is particularly telling here. Had the FCC meant

to include a more generalized overview of the appearance of a facility, it could have

simply dropped the word “elements” entirely and the Rule would apply to any

change that defeats the “concealment” of the facility. Or, it could have used the

somewhat more common concept of the “stealth tower.” See, e.g., Alta Towers, LLC

v. City of New Braunfels, No. 5:16-CV-00726-XR, 2017 WL 2703585, at *5 (W.D.

Tex. June 22, 2017) (“Dictionary.com provides that a stealth tower is ‘any




12     As far as the Court has discovered, only one federal decision has addressed
the regulations at issue here. While not directly on point, it supports this
understanding of the text. In Montgomery County, Md. v. FCC, 811 F.3d 121 (4th
Cir. 2015), a coalition of local governments challenged the FCC’s adoption of the
regulations. The plaintiffs contended that “the term ‘substantial’ . . . is not
amenable to the objective standards the FCC has used, but instead requires a
contextual inquiry.” Id. at 130. The court rejected the plaintiffs’ argument, “given
that the provision at issues addresses ‘physical dimensions.’ It was not
unreasonable for the FCC to supply a strictly numerical definition of substantiality
in this context, because the physical dimensions of objects are, by their very nature,
suitable for regulation through quantifiable standards.” Id. Although the decision
does not specifically address the concealment elements provision, the Court finds in
the Fourth Circuit’s reasoning some support for an objective approach to the
“concealment elements” provision.

                                           19
telecommunications tower that is disguised or hidden to blend in with nature or

structures.’”). Instead, the Rule requires focusing on the elements used to achieve

concealment and stealth.

       That those elements are specific, objective requirements such as size, shape,

color, faux tree branches is supported by the FCC’s justification for the rule. See

2014 Order ¶ 200 (noting that commenters “generally agree that a modification that

undermines the concealment elements of a stealth wireless facility, such as painting

to match the supporting façade or artificial tree branches, should be considered

substantial”). A more subjective, big-picture review of the appearance would also be

contrary to the FCC’s explicit rejection of local government commenters’ desire for

subjective and “context-specific” rules. See, e.g., id. at 227 (the statute’s “directive

leaves no room for a lengthy and discretionary approach”); ¶¶ 183-88 (describing

different approaches, and stating, “we adopt an objective standard for determining

when a proposed modification will ‘substantially change the physical dimensions’ of

an existing tower or base station”); ¶ 189 (“We initially conclude that we should

adopt a test [for what constitutes a substantial change] that is defined by specific,

objective factors rather than . . . contextual and entirely subjective standard[s]

. . . .”); ¶ 232 (noting that local governments “must determine, on a non-

discretionary and objective basis, whether an application fits within the parameters

of Section 6409(a)”).

       So, a generalized desire that the pole look like a utility pole or blend in with

its surroundings is not, in itself, a concealment element under the Rule. But by the



                                            20
same token, the undisputed facts in this case make it clear that the limitations on

height and width on the original pole imposed as part of the original approval

process are concealment elements. From the start of that process to the end, the

County insisted that the pole be made to look as much like existing utility poles in

the area as possible. See Plaintiff’s Ex. 1, at ¶¶ 15-17 (Doc. 63-1); Plaintiff’s Ex. 4, at

1 (Doc. 63-4). 13 The means of doing so (which is to say, the concealment elements)

included the shrouding of the antennas, the mandated paint color, and the height

and width of the pole. There is no explanation for why the 35-foot height and 18-

inch width limits were included in the approval documents other than to help match

other utility poles in the area, which was the clear concern of the original siting

approval process. In other words, the only apparent reason those particular

elements were included in the approval was to aid in the concealment of the facility.

They are, by definition then, concealment elements, which would be defeated by

Crown Castle’s proposed modification to expand the width of the concealment

shroud and increase the height of the pole.

       Crown Castle makes both specific and general arguments against this

conclusion. The specific arguments are that the documents do not show that the

facility was required to “match” existing poles or state that that it was approved


13     In their summary judgment briefing, Defendants argued these documents
were not properly disclosed and therefore should not be considered. Judge Neureiter
rejected the argument (Doc. 86 at 8-9), and Defendants have not raised the
argument in their objections. Accordingly, the Court reviews Judge Neureiter’s
analysis of this argument for clear error. Fed. R. Civ. P. 72(b), Advisory Committee
Notes. The Court determines that Judge Neureiter’s analysis was correct, and
therefore adopts it.

                                            21
because it included any particular stealth criteria. See Doc. 69 at 3-5, 9. These are

beside the point. As explained above, the question is whether the limits on height

and width are among the specific “facts or conditions” imposed as part of the

concealment design that the County demanded and the Defendants agreed to. While

it may be a wise practice going forward for parties building such facilities to clearly

label any “concealment elements,” there was no reason to do so before the passage of

the Spectrum Act and adoption of the Rule. And neither of those requires such

explicit specification of concealment elements even now, let alone looking back.

      Crown Castle’s general point is more significant. The heart of its argument is

that “if the exact dimensions of a structure could themselves be concealment

elements, then no change to the physical dimensions of the structure would qualify

as an EFR.” (Doc. 69 at 5). This, it says, would effectively “write the word

‘substantially’ out of the statute and deprive it of all meaning.” Id. This argument is

not without some merit. The statute in question is, as modern federal statutes go,

surprisingly simple, stating merely that a local government must approve any

request “for a modification of an existing wireless tower or base station that does

not substantially change the physical dimensions of such tower or base station.” 47

U.S.C. § 1455(a). This seems to have been a bit too simple for the FCC, and so the

implementing regulations include the various provisions outlined above, among

others, along with the accompanying 155-page, 290-paragraph 2014 Order.

      As Crown Castle notes, the statute speaks only of “substantial changes” to a

facility’s “physical dimensions,” and the Rule then sets explicit limits on what it



                                          22
deems substantial changes in the physical size of an EFT. See 47 C.F.R.

1.6100(7)(i)-(iii). At least at first glance, it would seem to stretch the statute’s

language to impose additional restrictions on changes that impact concealment

elements when the Rule elsewhere has already stated what the FCC has

determined is a substantial change in physical dimensions.

       Nevertheless, the Court does not agree with Crown Castle that this means

the concealment elements clause cannot be applied in this case. First, to the extent

the Defendants believe that the concealment elements clause is outside the

statutory authorization, they have not argued that it is invalid in general or as

applied. 14 The Court therefore proceeds on the assumption that the Rule as written

is valid. Second, the Court does not agree that recognizing that size limits can also

be concealment elements means that no change to a structure’s physical structure

will ever qualify as an EFR such that “substantially” is effectively written out of the

statute. For one thing, only a subset of facilities are “stealthy” at all, and only a

further subset of those will include strict size limitations among their concealment

elements. It is only in that sub-subset of structures whose size is a significant part

of their camouflage that this issue would arise.

       But within that category, there can be little doubt that the Rule is meant to

exclude changes to concealment elements from the mandatory approval provisions,


14      Indeed, Defendants reluctantly recognize that the non-size requirements,
such as paint color and a shroud covering the antennas, are concealment elements.
Defendants’ S.J. Resp., at 4 (Doc. 69). Yet it is even harder to find the statutory
justification for such things, which have an even more tenuous connection to the
facility’s “physical dimensions.”

                                            23
even if they would otherwise be within the general size limits. As explained above,

the Rule’s plain language requires compliance with both provisions. If there were

doubt, 47 C.F.R. 1.6100(7)(vi) of the Rule should dispel it. There, the FCC addressed

other conditions on approval – that is, conditions that are not concealment

elements. The FCC required compliance with such other, non-concealment related

conditions put on the initial site approval, just as it did with concealment elements.

But tellingly, for those non-concealment conditions, the FCC explicitly wrote into

the subsection an exception for changes that comply with the Rule’s other height

and width limitations. See Rule at (7)(vi); see also 2014 Order at ¶ 200 (“[W]e agree

with municipal commenters that a change is substantial if it violates any condition

of approval . . . unless the non-compliance is due to an increase in height, increase

in width, addition of cabinets, or new excavation that does not exceed the

corresponding “substantial change” thresholds we identify above.”). This is precisely

what Crown Castle asks the Court to read into the concealment elements provision,

but the Court is not inclined to do so when the FCC chose to apply it only to other

conditions. 15

       As a matter of statutory interpretation, the FCC appears to have concluded

that what constitutes a “significant change” in physical dimensions is different for

“stealth” facilities than for others. See 2014 Order at ¶ 200 (“We agree with




15     Defendant’s interpretation would have the Rule apply no differently if
subsection (7)(v) did not exist, effectively expanding the qualifications of (7)(vi).
Instead, the specific omission of (7)(v) from (7(vi)’s safe harbor clarifies the function
of concealment elements as independent of the dimensional harbors.

                                           24
commenters that in the context of a modification request related to concealed or

‘stealth’-designed facilities—i.e., facilities designed to look like some feature other

than a wireless tower or base station—any change that defeats the concealment

elements of such facilities would be considered a “substantial change.”) (emphasis

added); see also id. at ¶¶ 182-187 (discussing various comments on this clause). It

did so after significant input from industry as well as local governments, and with

apparent understanding of the consequences of the concealment elements clause. It

knew how to provide for an exemption for changes that otherwise comply with the

Rule’s size limits, and did so for certain original conditions of approval, but chose

not to for concealment elements.

      Whether the Rule interpretation of the Act’s simple language is apt of no

moment; the FCC is empowered to interpret and enact regulations to execute the

Act, and the Defendants have not contested the Rule’s validity. As written and

explained by the FCC, the Rule excludes from the EFR process changes that would

in any way defeat a facility’s original concealment elements. It is true that in cases

such as this, where the concealment elements include specific height and width

limits, that means that the Rule’s more general size limits carry no weight, and it

also means that Crown Castle is right that no material changes to the physical

dimensions of the pole can be made under this expedited, mandatory-approval

process. But the FCC appears to have considered that possibility, and apparently




                                           25
with the widespread support of the wireless industry, 16 chose not to permit such

changes merely because they complied with the new Rule’s size limits as it did for

conditions not related to concealment of a facility. The Court recognizes that for the

subset of facilities with size-related concealment elements, this may, as Crown

Castle argues, frustrate the goal of the Act and the Rule to speed up the process of

adding bandwidth and other improvements. 17 To the extent the rule strikes the

wrong balance in these cases, however, that is a matter for the FCC or Congress to

address. The Court must apply the rule as written, and as written, it excludes

Crown Castle’s application from the EFR process because it would defeat the

specific concealment elements that limit the size of the existing pole to 35 feet high

and 18 inches wide. 18

      D.     Whether the County’s Actions “Prohibit or Have the Effect of
             Prohibiting the Provision of Personal Wireless Services”

      Crown Castle asserts an independent ground for relief under Section 704 of

the Telecommunications Act of 1996 (“TCA”), 47 U.S.C. § 332(c)(7)(B)(i)(II), which

states that a locality’s regulation of the “placement, construction, and modification



16    See 2014 Order at 200 (noting that the blanket exclusion of changes to
concealment elements “is widely supported by both wireless industry and municipal
commenters.”)
17    Of course, it reinforces another goal: to “address municipalities’ concerns over
impacts to aesthetics and other local values.” Id. at 7.
18     Crown Castle has not argued that, if the size limits are concealment elements
their proposed changes would somehow not “defeat” them. Indeed, they concede the
opposite: “if the exact dimensions of a structure could themselves be concealment
elements, then no change to the physical dimensions of the structure would qualify
as an EFR.” Doc. 69 at 5. The Court therefore need not decide here whether some
sort of de minimus alteration to a concealment element would still qualify.

                                          26
of personal wireless services . . . shall not prohibit or have the effect of prohibiting

the provision of personal wireless services.” The Defendants claim that the County

has violated this provision of the TCA.

       The Tenth Circuit has held that the test for assessing a claim under Section

704 is whether (1) preventing construction of the proposed facilities prevents the

cellular provider entity from closing a “significant gap” in existing services, and

(2) the proposed facilities were “the least intrusive means” of closing that gap.

AT&T Mobility Servs., LLC v., Village of Corrales, 642 F. App’x 886, 889 (10th Cir.

2016). Although the Defendants cite to an FCC Infrastructure Order suggesting

that this significant gap/least intrusive means test is overly rigid, the Tenth Circuit

has not adopted that view.

      Crown Castle has submitted evidence that there is a “significant gap” in

existing services that would be remedied by an expansion of the existing cell tower,

and the County does not appear to dispute that evidence. The County does dispute,

however, that the Defendants’ proposed modification was the least intrusive means

of closing the gap. The Court agrees with Judge Neureiter’s observation that the

County was open to other alternatives for modifying the tower, such as a windmill

or silo design, that the Defendants could have pursued but did not. Having chosen

to follow the Deemed Grant Letter route rather than the alternative modifications

suggested by the County, the Defendants cannot credibly argue that the County

prohibited them from providing wireless services.




                                            27
       Thus, setting aside the entirely separate issue of whether the Defendants’

proposed modification would have “substantially change[d] the physical dimensions”

of the tower, the Court holds that the Defendants are not entitled to summary

judgment on their prohibition claim under Section 704 of the TCA.

III.   CONCLUSION

       For the foregoing reasons, the Court ADOPTS in part and REJECTS in

part the Report and Recommendation (Doc. 86), as modified and explained herein.

       The Court GRANTS Plaintiff’s Summary Judgment Motion (Doc. 62) in part.

The Court DECLARES that Defendants’ proposal is not an eligible facilities

request under 47 U.S.C. § 1455(a)(1) and 47 C.F.R. § 1.6100. The Court DENIES

the remainder of Plaintiff’s Summary Judgment Motion and DENIES Defendants’

Summary Judgment Motion (Doc. 61). The Clerk of Court is directed to enter

declaratory judgment in Plaintiff’s favor on Count III of its Complaint (Doc. 1). All

other claims and counterclaims are hereby DISMISSED.

       Dated: September 9, 2019.
                                        BY THE COURT:

                                        /S/ Daniel D. Domenico
                                        Daniel D. Domenico
                                        United States District Judge




                                          28
